276 S.C. 44 (1981)
275 S.E.2d 1
Timmy MITCHELL, a minor under the age of fourteen (14) years, by his Guardian ad Litem, William J. Mitchell, Respondent,
v.
Geraldine MITCHELL, Appellant.
21391
Supreme Court of South Carolina.
February 5, 1981.
*45 McLeod, Fraser & Unger, Walterboro, for appellant.
Charles E. Houston, Jr., Walterboro, for respondent.
Martin S. Driggers, Sr., Saleeby, Sox, Driggers & Bledsoe, Hartsville, in behalf of South Carolina Trial Lawyers Association, amicus curiae.
February 5, 1981.
Per Curiam:
This is an appeal from a denial of a motion for summary judgment in a tort action for personal injuries by an unemancipated minor against his parent. An order denying a motion for summary judgment is an interlocutory decision which is not directly appealable. United States Fidelity and Guaranty Co. v. City of Spartanburg, 267 S.C. 210, 227 S.E. (2d) 188 (1976). This appeal is therefore dismissed.
LEWIS, C.J., and LITTLEJOHN, NESS, GREGORY and HARWELL, JJ., concur.